DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 13, 2019.  These drawings are acceptable.
Claim Objections
Claims 4-5 and 11-12 objected to because of the following informalities:  Claim 4, line 2, “volt” should be “volts”.  Claim 5, line 2, “volt” should be “volts”.  Claim 11, line 2, “volt” should be “volts”.  Claim 12, line 2, “volt” should be “volts”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent of Paillet et al. (7,646,108).
As to claim 1, Paillet discloses an aquarium power adapter (see column 1, lines 
51-53, ”the apparatus may reside in electronic devices or systems such as … others”), comprising:  a housing (electronic device housing) disposed on an outer wall of an aquarium (see column 1, lines 51-53); a circuit board (130) disposed in the housing (see column 1, lines 43-45 and Figure 1); a boost/buck circuit (138) disposed on the circuit board and comprising an input port (131) and a plurality of output ports (133,134), wherein a first direct current (with voltage VIN) is input to the input port (131) and a second direct current (with voltage VOUT3 or VOUT4) is output from at least one of the output ports (133,134) (see column 1, lines 58-63 and Figures 1 and 3); an input connector (connected to supply node 131) electrically connected to the input port (131); and a plurality of output connectors (connected to output nodes 133 and 134) electrically connected to the output ports (133,134) respectively (see column 1, lines 58-63 and Figure 1).
	As to claim 2, the first direct current (with voltage VIN) can have a voltage greater than that of the second direct current (with voltage VOUT3 or VOUT4) (see column 1, lines 64-66 and Figure 1, VOUT3 and VOUT4 may be less than VOUT1 and VOUT2, which are the same as VIN).
As to claim 3, the first direct current (with voltage VIN) can have a voltage smaller than that of the second direct current (with voltage VOUT3 or VOUT4) (see column 1, line 67 – column 2, line 2 and Figure 1, VOUT3 and VOUT4 may be greater than VOUT1 and VOUT2, which are the same as VIN.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent of Krug (7,514,812).
As to claim 8, Krug discloses an aquarium power supply system (see column 1, 
lines 51-53, ”the apparatus may reside in electronic devices or systems such as … others”), comprising:  a power supply (NG) comprising an alternating current input port (plug, see the Figure), a direct current output port (output from SB1) and an AC-DC converting circuit (SB1) (see column 3, lines 6-8 and the Figure, SB1 has an input AC voltage from an outlet through the plug and an output voltage of -24V DC, so SB1 comprises an AC-DC converting circuit), wherein an alternating current (from the outlet) is input into the AC-DC converting circuit (SB1) through the alternating current input port (plug), and a first direct current (-24V DC) is output from the direct current output port (output from SB1) (see column 3, lines 6-8 and the Figure); and a power adapter comprising a boost/buck circuit (SVB), wherein the boost/buck circuit (SVB) comprises an input port (-24V DC input from SB1) and a plurality of output ports (+36V,+5V,+3.3V, and +1.8V), wherein the first direct current (-24V DC) is input to the input port and a second direct current (with a voltage of +36V,+5V,+3.3V, or +1.8V) is output from at least one of the output ports (see column 3, lines 12-23 and the Figure).
	As to claim 10, the first direct current (-24V) has a voltage smaller than that of the second direct current (+36V,+5V,+3.3V, or +1.8V).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paillet.
As to claims 4-5, Paillet discloses all of the claimed features, as set forth above, 
except for the second direct current having a voltage of 24 volts or 12 volts; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have designed the adapter of Paillet with the second direct current having a voltage of 24 volts or 12 volts, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
	As to claim 6, Paillet discloses all of the claimed features, as set forth above, except for the input connector and the output connectors being electrically connected to the circuit board through two opposite sides of the housing (the input connector and output connectors are connected through sides of the housing that are 90 degrees apart); however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have connected the input connector and the output connectors to the circuit board through two opposite sides of the housing, because it has been held that rearrangements of parts that do not modify the operation of a device are not patentable distinctions.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP §2144.04(VI)(C).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paillet in view of the US patent of Lai et al. (9,022,805).
As to claim 7, Paillet discloses all of the claimed features, as set forth above, 
except for the housing comprising a first half housing and a second half housing, and the first half housing and the second half housing are combined to form an accommodating space.  Lai discloses a housing (300) comprising a first half housing (310) and a second half housing (310), the first half housing (310) and the second half housing (310) are combined to form accommodating spaces (317) (see column 3, lines 37-38; column 4, lines 12-15; and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have disposed the circuit board in an accommodating space formed from combining first and .
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug.
As to claim 9, Krug discloses all of the claimed features, as set forth above, 
except for the first direct current having a voltage greater than that of the second direct current; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have designed the system of Krug with the first direct current having a voltage greater than that of the second direct current, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claims 11-12, Krug discloses all of the claimed features, as set forth above, 
except for the second direct current having a voltage of 24 volts or 12 volts; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have designed the system of Krug with the second direct current having a voltage of 24 volts or 12 volts, because selections of values of Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAL KAPLAN/Primary Examiner, Art Unit 2836